DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-15, 17-18 and 20-40 are cancelled. Therefore, claims 1-12, 16, 19 and 41-43 are currently pending in this Application. Claims 5-7, 12, 16, 19 and 41- 43 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 

 Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS), filed on November 23, 2020 is following the provisions of 37 CFR 1.97. Please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Response to Restriction   
              Applicants’ election, without traverse, the invention of Group I, claims 1-4 and 8-11, drawn to product of Formula IA, 

    PNG
    media_image1.png
    244
    162
    media_image1.png
    Greyscale
and the specific species, 
    PNG
    media_image2.png
    241
    214
    media_image2.png
    Greyscale
, in response filed December 16, 2021 is acknowledged.  Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. The prior art search will be extended to the final.
The elected species was found to be free of prior art and therefore, the scope of the examined subject matter was expanded to include products of Formula I,
    PNG
    media_image3.png
    240
    164
    media_image3.png
    Greyscale
, depicted in claim 1, wherein: A is as defined; X is O; 
  R1, R2 and R3 are each independently deuterium, hydrogen, halo, alkyl, alkenyl, alkoxy, haloalkyl, cyano, hydroxy, -NR6R7; and R5 H.
 As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-4 and 8-11, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. The withdrawn compounds contain varying functional groups, which are chemically recognized to differ in structure and function from the elected R4 variable. 	For example (R1 and R2) or  (R2 and R3) together with the carbon to which they are attached optionally substituted carbocyclic, heterocyclic or aryl ring group, which are different from the elected group. This recognized chemical diversity of the functional groups can be seen by the various classifications of these functional groups in the CPC classification system. Therefore, the subject matter which are withdrawn from consideration as being non-elected subject differ materially in structure and composition and have been 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 3 and 4 (in part) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,822,159 to Ikeda et al.  
The instant elected and examined invention is drawn to products of Formula IA,
    PNG
    media_image3.png
    240
    164
    media_image3.png
    Greyscale
, depicted in claim 1, wherein: A is as defined; X is O; R1, R2 and R3 are 6R7; and R5 H. The Examiner notes that for the purposes of this art rejection the variable A as defined in claim 1 is an optionally substituted aryl group.  
US Patent No. 6,822,159 teach products of Formula  
    PNG
    media_image4.png
    289
    170
    media_image4.png
    Greyscale

 (RN 386207-15-4 CAPLUS CN Benzoic acid, 5-[2-[5-(dimethylamino)-1-naphthalenyl]diazenyl]-2-hydroxy) that read on the instant products wherein: A is optionally substituted aryl; X is O; and R1, R2, R3 and R5 each represent H. 
Claim Objections
	Claims 2, 5 and 8-11 are objected to for depending on a rejected base claim. containing non-elected subject matter. depending on a rejected base claim. 
Conclusion
Claims 13-15, 17-18 and 20-40 are cancelled 
claims 1-12, 16, 19 and 41-43 are currently pending.
Claims 5-7, 12, 16, 19 and 41- 43 are withdrawn 
Claims 1, 3 and 4 are rejected 
Claims 2, 5 and 8-11 are objected.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 4:00PM.. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626